—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of criminal contempt in the first degree for violating an order of protection dated August 5, 1996 (see, Penal Law § 215.51 [b] [v]). That order of protection was issued by Rochester City Court upon defendant’s *870plea of guilty to criminal contempt in the second degree. The indictment alleges that defendant violated that order of protection by conduct occurring on October 1, 1996. We reject the contention of defendant that the August 5, 1996 order was a temporary order of protection that expired when he was sentenced in Rochester City Court on September 23, 1996. On its face, the August 5, 1996 order of protection is not temporary. It was properly issued pursuant to CPL 530.13 (4) upon the entry of the guilty plea (see, CPL 1.20 [13]; cf., CPL 530.13 [1]). (Appeal from Judgment of Monroe County Court, Bristol, J.— Criminal Contempt, 1st Degree.) Present — Hayes, J. P., Wisner, Pigott, Jr., Scudder and Lawton, JJ. (Filed Feb. 2, 2000.)